Citation Nr: 1327094	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  08-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for hypothyroidism for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1968 to June 1972.  He died in July 2012.  The appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for hypothyroidism.  

In June 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In July 2010, the requested VHA opinion was incorporated into the record.  In August 2010, the Veteran was provided with a copy of the VHA opinion.  

In November 2010, the Board remanded the issue for additional development.  During the period of development, the Board received notification of the Veteran's July 2012 death.  In a subsequent July 2012 decision, the Board dismissed the Veteran's claim to service connection under 38 U.S.C.A. § 1151.

In a May 2013 memorandum of record, the RO determined that the appellant was considered an eligible substitute claimant for the Veteran for the appeal pending at the time of his death (i.e., the claim to service connection for hypothyroidism under 38 U.S.C.A. § 1151).  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A); see also Fast Letter, Director, Compensation and Pension Service, 10-30, (Aug. 10, 2010).

Separately, in a May 2013 rating decision, the RO denied the appellant's September 2012 claim for service connection for cause of the Veteran's death.  In June 2013, the appellant filed a timely notice of disagreement (NOD) against that decision.  Virtual VA indicates that the appellant requested review of the determination by a Decision Review Officer.  That reviewer may conduct whatever development is considered necessary including the conducting of a hearing prior to the issuance of the statement of the case (SOC).  38 C.F.R. § 3.2600 (2012).  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.    

Nevertheless, the Board finds that the issue on appeal - service connection for hypothyroidism under 38 U.S.C.A. § 1151 - is inextricably intertwined with the issue subject to the June 2013 NOD - service connection for cause of the Veteran's death.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that relevant medical evidence from Brookhaven Manor Nursing Home, where he received treatment prior to his death in July 2012, is outstanding.  Those records should be sought on remand.  

As the case is being remanded, the RO will have an opportunity to consider relevant medical evidence that was added to the Veteran's paper claims folder and virtual VA claims folder after the December 2011 supplemental statement of the case (SSOC), and prior to the claim's return to the Board in June 2013.  38 C.F.R. §§ 19.31, 20.1304(c) (2012).  The new evidence of record consists of VA treatment records dated until June 2012, private treatment records from the Brookhaven Manor Nursing Home dated in September 2011, and a VA compensation examination report and opinion dated in April 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain medical records pertaining to the Veteran from the Brookhaven Manor Nursing Home in Kingsport, Tennessee, provided that any necessary authorization form is completed and returned by the appellant.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Take any further development action deemed warranted and then readjudicate the issue of entitlement to service connection for a thyroid disorder under 38 U.S.C.A. § 1151.  [NOTE: THE SERVICE CONNECTION CLAIM FOR A THYROID DISORDER UNDER 38 U.S.C.A. § 1151 IS INEXTRICABLY INTERTWINED WITH THE CLAIM OF SERVICE CONNECTION FOR CAUSE OF THE VETERAN'S DEATH, REFERRED TO IN THE INTRODUCTION].  If the claim remains denied, issue a SSOC, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



